DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 10/19/22, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 10/19/22 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, “determining, with respect to each depth image from among the plurality of depth images, a sub-image from among the predetermined number of sub-images in which the object data is present, as a region of interest (ROI); and obtaining the plurality of interference patterns by performing the Fourier transform on the determined sub-image and refraining from performing the Fourier transform on remaining sub-images from among the predetermined number of sub-images.” Applicants argue that the prior art does not disclose that the “Fourier transform is performed only on the determined sub-images corresponding to an ROI, and that the Fourier transform is not performed on the remining sub-images.”
The Examiner respectfully disagrees.  As previously noted, Song discloses generating a CGH of the three-dimensional object using the obtained plurality of interference patterns (see figures 1 and 3, which depict the method for generating a hologram) [0060-0062, 0100-0109], wherein the obtaining the plurality of interference patterns comprises: determining, with respect to each depth image from among the plurality of depth images, a sub-image from among the predetermined number of sub-images in which the object data is present (see figure 9a, the depth images are divided into a predetermined number of sub-images), as a region of interest (ROI); and  obtaining the plurality of interference patterns by performing the Fourier transform on the determined sub-image (a sub-hologram is calculated by performing a FFT on each of the sub-images) and refraining from performing the Fourier transform on remaining sub-images from among the predetermined number of sub- images (the sub-holograms are calculated pixel by pixel, so the FFT is not performed on the remainder of sub-images while it is being performed on a first sub-hologram) [0100-0109].  
The region of interest (ROI) is considered to be one of the predetermined number of sub-images.  Since the sub-holograms correspond to the sub-images, the FFT is performed on the ROI in a pixel-by-pixel manner (FFT is performed on one pixel at a time).  Accordingly, the Fourier transform is performed only on the determined sub-images corresponding to an ROI, and not performed on the remining sub-images.  Thus, the prior art of record teaches the instant invention as currently claimed.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 3/19/19. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0031465 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 10, 13-17, 19, 21, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 2016/0041524) (of record).
Consider claim 1, Song discloses (see at least figures 1, 3, 5 and 9a) a method of processing a three-dimensional holographic image, the method comprising:
obtaining a plurality of depth images for a predetermined number of depth layers from depth data of a three-dimensional object, each depth image from among the plurality of depth images having a predetermined resolution and corresponding to a respective depth layer from among the predetermined number of depth layers (see figure 5, a plurality of depth images for a plurality of depth layers is obtained) [0060-0062];
dividing each depth image from among the plurality of depth images into a predetermined number of sub-images to be processed by respective processing units from among a plurality of processing units (see figure 9a, the depth images are divided into a predetermined number of sub-images) [0098-0099];
obtaining a plurality of interference patterns of a plurality of computer- generated hologram (CGH) patches in a CGH plane, each CGH patch from among the plurality of CGH patches corresponding to at least one respective sub-image from among the predetermined number of sub-images, by performing a Fourier transform on object data included in the respective sub-image to calculate an interference pattern in the CGH plane corresponding to the respective sub-image (a sub-hologram is calculated by performing a FFT on each of the sub-images) [0100-0109]; and
generating a CGH of the three-dimensional object using the obtained plurality of interference patterns (see figures 1 and 3, which depict the method for generating a hologram) [0060-0062, 0100-0109], 
wherein the obtaining the plurality of interference patterns comprises: 
determining, with respect to each depth image from among the plurality of depth images, a sub-image from among the predetermined number of sub-images in which the object data is present (see figure 9a, the depth images are divided into a predetermined number of sub-images), as a region of interest (ROI); and 
obtaining the plurality of interference patterns by performing the Fourier transform on the determined sub-image (a sub-hologram is calculated by performing a FFT on each of the sub-images) and refraining from performing the Fourier transform on remaining sub-images from among the predetermined number of sub- images (the sub-holograms are calculated pixel by pixel, so the FFT is not performed on the remainder of sub-images while it is being performed on a first sub-hologram) [0100-0109].
Consider claim 2, Song et al. disclose (see at least figures 1, 3, 5 and 9a) a method of claim 1, wherein each sub-image from among the predetermined number of sub-images has an area of at least two pixels (each sub-image may include MxL number of pixels) [0098].
Consider claim 3, Song et al. disclose (see at least figures 1, 3, 5 and 9a) a method, wherein a respective position of each sub- image from among the predetermined number of sub-images in each depth image from among the plurality of depth images corresponds to a respective patch position of each CGH patch from among the plurality of CGH patches in the CGH plane (a sub-hologram is calculated by performing a FFT on each of the sub-images) [0100-0109], and
wherein a group of interference patterns calculated from a group of sub- images that correspond to a same patch position in each depth image from among the plurality of depth images are mapped to a CGH patch from among the plurality of CGH patches located at the same patch position in the CGH plane (see figures 1 and 3, the 3D image is divided into a plurality of color and depth images according to depth information.  Image processing is performed in parallel by three processors and the calculation of the hologram value is performed according to color components.  After repeatedly performing the calculation from i=1 to N, the processors sum the calculated values) [0098-0109].
Consider claim 4, Song et al. disclose (see at least figures 1, 3, 5 and 9a) a method of claim 1, wherein the generating the CGH comprises: generating the CGH by merging the obtained plurality of interference patterns to obtain a global interference pattern in an entire area of the CGH plane (the process includes converting the summed hologram data value to data for the SLM) [0092].
Consider claim 6, Song et al. disclose (see at least figures 1, 3,  and 9a) a method of claim 1, wherein the sub-image determined as the ROI is determined based on a value of the object data present in the sub-image being greater than a predetermined threshold (see figure 9a, the depth images are divided into a predetermined number of sub-images.  The predetermined threshold is taken to be the amount of object data required for the hologram generation method).
Consider claim 8, Song et al. disclose (see at least figures 1, 3, 5 and 9a) a method of claim 1, wherein the obtaining the plurality of interference patterns further comprises refraining from performing the Fourier transform on a depth image from among the plurality of depth images that does not include the sub-image determined as the ROI (the sub-holograms are calculated pixel by pixel, so the FFT is not performed on the remainder of sub-images while it is being performed on a first sub-hologram) [0100-0109].
Consider claim 10, Song et al. disclose (see at least figures 1, 3, 5 and 9a) a method of claim 1, wherein the Fourier transform calculates propagation of a light wave from a depth layer from among the predetermined number of depth layers to the CGH plane present (see figure 9a, the depth images are divided into a predetermined number of sub-images and a sub-hologram is calculated by performing a FFT on each of the sub-images) [0100-0109].
Consider claim 13, Song discloses a non-transitory computer-readable recording medium having recorded thereon a program for executing the method of claim 1 on a computer (the method is executed by a program stored on a memory) [0124-0125].
Consider claim 14, Song et al. disclose (see at least figures 1, 3, 5 and 9a) an apparatus for processing a three-dimensional holographic image, the apparatus comprising:
a memory in which at least one program is stored (the method is executed by a program stored on a memory) [0124-0125]; and
a processor configured to process the three-dimensional holographic image by executing the at least one program (the method is executed by a program stored on a memory) [0124-0125],
wherein the processor is further configured to:
obtain a plurality of depth images for a predetermined number of depth layers from depth data of a three-dimensional object, each depth image from among the plurality of depth images having a predetermined resolution and corresponding to a respective depth layer from among the predetermined number of depth layers (see figure 5, a plurality of depth images for a plurality of depth layers is obtained) [0060-0062];
divide each depth image from among the plurality of depth images into a predetermined number of sub-images to be processed by respective processing units from among a plurality of processing units (see figure 9a, the depth images are divided into a predetermined number of sub-images) [0098-0099];
obtain a plurality of interference patterns of a plurality of computer-generated hologram (CGH) patches in a CGH plane, each CGH patch from among the plurality of CGH patches corresponding to at least one respective sub-image from among the predetermined number of sub-images by performing a Fourier transform on object data included in the respective sub-image to calculate an interference pattern in the CGH plane corresponding to the respective sub-image (a sub-hologram is calculated by performing a FFT on each of the sub-images) [0100-0109], and
generate a CGH of the three-dimensional object using the obtained plurality of interference patterns (see figures 1 and 3, which depict the method for generating a hologram) [0060-0062, 0100-0109], and
wherein the processor is further configured to: 
determine, with respect to each depth image from among the plurality of depth images, a sub-image from among the predetermined number of sub-images in which the object data is present (see figure 9a, the depth images are divided into a predetermined number of sub-images), as a region of interest (ROI), and 
obtain the plurality of interference patterns by performing the Fourier transform on the determined sub-image (a sub-hologram is calculated by performing a FFT on each of the sub-images)  and refraining from performing the Fourier transform on remaining sub-images from among the predetermined number of sub- images (the sub-holograms are calculated pixel by pixel, so the FFT is not performed on the remainder of sub-images while it is being performed on a first sub-hologram) [0100-0109].
Consider claim 15, Song et al. disclose (see at least figures 1, 3, 5 and 9a) an apparatus of claim 14, wherein each sub-image from among the predetermined number of sub-images has an area of at least two pixels (each sub-image may include MxL number of pixels) [0098].
Consider claim 16, Song et al. disclose (see at least figures 1, 3, 5 and 9a) an apparatus of claim 15, wherein a respective position of each sub-image from among the predetermined number of sub-images in each depth image from among the plurality of depth images corresponds to a respective patch position of each CGH patch from among the plurality of CGH patches in the CGH plane (a sub-hologram is calculated by performing a FFT on each of the sub-images) [0100-0109], and wherein a group of interference patterns calculated from a group of sub- images that correspond to a same patch position in each depth image from among the plurality of depth images are mapped to a CGH patch from among the plurality of CGH patches located at the same patch position in the CGH plane (see figures 1 and 3, the 3D image is divided into a plurality of color and depth images according to depth information.  Image processing is performed in parallel by three processors and the calculation of the hologram value is performed according to color components.  After repeatedly performing the calculation from i=1 to N, the processors sum the calculated values) [0098-0109].
Consider claim 17, Song et al. disclose (see at least figures 1, 3, 5 and 9a) an apparatus of claim 14, wherein the processor is further configured to generate the CGH by merging the obtained plurality of interference patterns to obtain a global interference pattern in an entire area of the CGH plane (the process includes converting the summed hologram data value to data for the SLM) [0092].
Consider claim 19, Song et al. disclose (see at least figures 1, 3, 5 and 9a) an apparatus of claim 14, wherein the sub-image determined as the ROI is determined based on a value of the object data present in the sub-image being greater than a predetermined threshold (see figure 9a, the depth images are divided into a predetermined number of sub-images.  The predetermined threshold is taken to be the amount of object data required for the hologram generation method).
Consider claim 21, Song et al. disclose (see at least figures 1, 3, 5 and 9a) an apparatus of claim 14, wherein the processor is further configured to refrain from performing the Fourier transform on a depth image from among the plurality of depth images that does not include the sub-image determined as the ROI (the sub-holograms are calculated pixel by pixel, so the FFT is not performed on the remainder of sub-images while it is being performed on a first sub-hologram) [0100-0109].
Consider claim 23, Song discloses (see at least figures 1, 3, 5 and 9a) an apparatus of claim 14, wherein the Fourier transform calculates propagation of a light wave from a depth layer from among the predetermined number of depth layers to the CGH plane (see figure 9a, the depth images are divided into a predetermined number of sub-images and a sub-hologram is calculated by performing a FFT on each of the sub-images) [0100-0109].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9, 12, 20, 22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2016/0041524) (of record) in view of Kim et al. (US 2018/0018829).
Consider claim 7, Song et al. do not explicitly disclose that obtaining the plurality of interference patterns further comprises: performing zero padding in a predetermined range on an edge of the sub- image determined as the ROI to form a zero-padded sub-image; and obtaining the plurality of interference patterns by performing the Fourier transform on the zero-padded sub-image.  Song et al. and Kim et al. are related as image process methods.  Kim et al. discloses (e.g. figure 15) obtaining the plurality of interference patterns further comprises: performing zero padding in a predetermined range on an edge of the sub- image determined as the ROI to form a zero-padded sub-image (the 3D image processing apparatus 1000 performs zero padding on data); and obtaining the plurality of interference patterns by performing the Fourier transform on the zero-padded sub-image (that data undergoes a primary Fourier transform) [0097-0099].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Song to include a zero padding, as taught by Kim et al., in order to obtain a more accurate 3D image.
Consider claim 9, Song et al. do not explicitly disclose that the Fourier transform comprises a double stage Fourier transform comprising a primary Fourier transform that calculates propagation of a light wave from a retina plane of an observer to an eye lens plane of the observer and a secondary Fourier transform that calculates propagation of the light wave from the eye lens plane to the CGH plane. Song et al. and Kim et al. are related as image process methods.  Kim et al. discloses (e.g. figure 15) that the Fourier transform comprises a double stage Fourier transform comprising a primary Fourier transform that calculates propagation of a light wave from a retina plane of an observer to an eye lens plane of the observer (the primary Fourier is a Fourier transform that is performed with respect to the distance from the retina to the pupil) and a secondary Fourier transform that calculates propagation of the light wave from the eye lens plane to the CGH plane (the secondary Fourier transform is a Fourier transform that is performed with respect to a distance from the eye to a panel) [0095-0099]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Song to include a second FFT, as taught by Kim et al., in order to obtain a more accurate 3D image.
Consider claim 12, Song et al. do not explicitly disclose that the Fourier transform comprises a hybrid Fourier transform comprising: a single stage Fourier transform on a first depth image from among the plurality of depth images of a first depth layer from among the predetermined number of depth layers having a first depth that is greater than a threshold depth; and a double stage Fourier transform on a second depth image from among the plurality of depth images of a second depth layer from among the predetermined number of depth layers having a second depth that is less than the threshold depth. Song et al. and Kim et al. are related as image process methods.  Kim et al. discloses (e.g. figures 11,15) that the Fourier transform comprises a hybrid Fourier transform comprising: a single stage Fourier transform on a first depth image from among the plurality of depth images of a first depth layer from among the predetermined number of depth layers having a first depth that is greater than a threshold depth (a first FFT is performed by the image processing apparatus based on the input image data); and a double stage Fourier transform on a second depth image from among the plurality of depth images of a second depth layer from among the predetermined number of depth layers having a second depth that is less than the threshold depth (a second FFT is permed based on the depth addition wherein the predetermined threshold is taken to eb the amount of object data needed) [0083-0086]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Song to include a second FFT, as taught by Kim et al., in order to obtain a more accurate 3D image.
Consider claim 20, Song et al. do not explicitly disclose that the processor is further configured to: perform zero padding in a predetermined range on an edge of the sub-image determined as the ROI to form a zero-padded sub-image, and obtain the plurality of interference patterns by performing the Fourier transform on the zero-padded sub-image.  Kim et al. discloses (e.g. figure 15) obtaining the plurality of interference patterns further comprises: performing zero padding in a predetermined range on an edge of the sub- image determined as the ROI to form a zero-padded sub-image (the 3D image processing apparatus 1000 performs zero padding on data); and obtain the plurality of interference patterns by performing the Fourier transform on the zero-padded sub-image (that data undergoes a primary Fourier transform) [0097-0099].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Song to include a zero padding, as taught by Kim et al., in order to obtain a more accurate 3D image.
Consider claim 22, Song does not explicitly disclose that the Fourier transform comprises a double stage Fourier transform comprising a primary Fourier transform that calculates propagation of a light wave from a retina plane of an observer to an eye lens plane of the observer and a secondary Fourier transform that calculates propagation of the light wave from the eye lens plane to the CGH plane. Song et al. and Kim et al. are related as image process methods.  Kim et al. discloses (e.g. figure 15) that the Fourier transform comprises a double stage Fourier transform comprising a primary Fourier transform that calculates propagation of a light wave from a retina plane of an observer to an eye lens plane of the observer (the primary Fourier is a Fourier transform that is performed with respect to the distance from the retina to the pupil) and a secondary Fourier transform that calculates propagation of the light wave from the eye lens plane to the CGH plane (the secondary Fourier transform is a Fourier transform that is performed with respect to a distance from the eye to a panel) [0095-0099]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Song to include a second FFT, as taught by Kim et al., in order to obtain a more accurate 3D image.
Consider claim 25, Song et al. do not explicitly disclose that the Fourier transform comprises a hybrid Fourier transform comprising: a single stage Fourier transform on a first depth image from among the plurality of depth images of a first depth layer from among the predetermined number of depth layers having a first depth that is greater than a threshold depth; and a double stage Fourier transform on a second depth image from among the plurality of depth images of a second depth layer from among the predetermined number of depth layers having a second depth that is less than the threshold depth.
Song et al. and Kim et al. are related as image process methods.  Kim et al. discloses (e.g. figures 11,15) that the Fourier transform comprises a hybrid Fourier transform comprising: a single stage Fourier transform on a first depth image from among the plurality of depth images of a first depth layer from among the predetermined number of depth layers having a first depth that is greater than a threshold depth (a first FFT is performed by the image processing apparatus based on the input image data); and a double stage Fourier transform on a second depth image from among the plurality of depth images of a second depth layer from among the predetermined number of depth layers having a second depth that is less than the threshold depth (a second FFT is permed based on the depth addition wherein the predetermined threshold is taken to eb the amount of object data needed) [0083-0086]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Song to include a second FFT, as taught by Kim et al., in order to obtain a more accurate 3D image.
Allowable Subject Matter
Claims 11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872